NUMBER 13-14-00395-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


            IN RE STATE FARM LLOYDS, RICHARD FREYMANN, AND
                         AARON AQUILES GALVAN


                           On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Perkes and Longoria
                   Memorandum Opinion1 Per Curiam

        Relators, State Farm Lloyds, Richard Freymann, and Aaron Aquiles Galvan, have

filed a petition for writ of mandamus requesting that this Court direct respondent, the

Honorable Rose Guerra Reyna, Presiding Judge of the 206th District Court of Hidalgo

County, Texas, to withdraw her order denying relators’ verified plea in abatement and to

enter an order abating the suit for damages brought against relators by the real party in

interest, Fred Kurth d/b/a Sherwood Partnership, until sixty days after he provides relators


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
with a notice letter for his claim stating the specific, separate amounts for the claimed

damages and attorney’s fees.        See TEX. INS. CODE ANN. § 541.154 (West, Westlaw

through 2013 3d C.S.) (“Prior Notice of Action”); id. § 541.155 (West, Westlaw through

2013 3d C.S.) (“Abatement”); TEX. R. APP. P. 52.1 (“Commencement” of Original

Proceedings). By order previously issued in this cause, this Court granted temporary

relief and requested that the real party in interest file a response to the petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a),(b). Such response has been duly filed, and

the Court has also received a reply thereto from relators.

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, the reply, and the applicable law, is of the opinion that the petition for writ

of mandamus should be denied for the reasons expressed in our opinion in In re State

Farm Lloyds, Richard Freymann, and Nathan Burris, No. 13-14-00347-CV, 2014 WL

_____ (Tex. App.—Corpus Christi Aug. 27, 2014, orig. proceeding) (mem. op.), available

at http://www.search.txcourts.gov/case.aspx?cn=13-14-00348-CV.               Accordingly, the

Court LIFTS the stay previously imposed by this Court and DENIES the petition for writ

of mandamus. See TEX. R. APP. P. 52.8(d).


                                                           PER CURIAM


Delivered and filed the
2nd day of September, 2014.




                                               2